DETAILED ACTION
Claims 1-20 are pending and examined
Foreign priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 6 September 2018. It is noted, however, that applicant has not filed a certified copy of the 1814546.6 application as required by 37 CFR 1.55.
Claim Objection
Claims 11, 13, and 16-17 objected to because of the following informalities:  “MMSI” as recited in claim 11 should be corrected to (MMSI).  “IMO” as recited in claim 13 should be corrected to (IMO).  AIS as recited in claims 16 and 17 should be spelled out as Automatic Identification System.  Appropriate correction is required.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  

When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1 and 20 are rejected under 35 U.S.C. 101.  
Independent claim 1 is directed the claimed invention is directed to a process, which are statutory categories of invention (Step 1: Yes).   Independent claim 20 is not directed to any statutory category of invention (Step 1: No).  The claimed invention as recited in independent claim 20 is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because are signals similar to the transitory, propagating signals held to be non-statutory (n re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007), MPEP 2106(II) Patent Subject Matter Eligibility [R-10.2019]).  Applicant is advised to ADD “non-transitory” in front of “computer readable medium” of claim 20 based on specification [0057] to overcome Step 1 of the analysis.

The claim recites additional elements of receiving data and determining a vessel according to some criteria based on the received data.   The “processor” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vessel tracking environment.  The processor is recited at a high level of generality and is merely automates the determining step.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving and determining steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background discloses that the receiving and determining steps are well-understood, routine, conventional activity in vessel tracking like using Automatic Identification System (AIS), Maritime Mobile Service Identity (MMSI), etc (Specification [0003]-[0006]).  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 are rejected because they are unclear and indefinite as to the term “related”.  It is a relative term that has no apparent objective standard.  For examination purpose, vessel idenfifiers are related when they refer to the same vessel.  Appropriate correction is needed. 
Claims 2-19 are rejected because of their dependency on base claim 1. 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the claim objection and rejection(s) under 35 U.S.C. 101, 112b set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Murray. US 2015/0134559 (A1) teaches a method of tracking a vessel at a processing system, including: receiving location coordinates for the vessel associated with a vessel identifier; obtaining vessel data associated with the vessel identifier; processing the vessel data; and determining whether the vessel is berthed at one of a plurality of berth locations using the processed vessel data and the location coordinates. A system for tracking a vessel is also disclosed.
In regarding to independent claims 1 and 20, Murray taken either individually or in combination with other prior art of record fails to teach or render obvious a method of tracking vessel movement, comprising: responsive to receiving a first vessel data message comprising a first vessel identifier, the first vessel data message having been transmitted at a first time and being associated with a first position; and responsive to receiving a second vessel data message comprising a second vessel identifier, the second vessel data message having been transmitted at a second time and being associated with a second position; determining if the first vessel identifier and the second vessel identifier are related; if the first vessel identifier and the second vessel identifier are related, determining a speed required for a vessel to have moved from the first position to the second position; determining if the speed is below a speed threshold;
if the speed is below the speed threshold, associating the first position with the second position.
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/Primary Examiner, Art Unit 3667